--------------------------------------------------------------------------------

Exhibit 10.30

 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is made this 1st day of August 2009,
by and between INTEGRAL TECHNOLOGIES, INC., a Nevada corporation, with principal
executive offices located at 805 West Orchard Drive, #3, Bellingham, Washington
98225 (the "Company"), and WILLIAM S. ROBINSON, an individual residing at 5918
Olympic ST., Vancouver B.C. V6N 1Z6 (the "Executive").




RECITALS


NOW, THEREFORE, for and in consideration of the mutual covenants and
representations and warranties of each other contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Executive and the Company agree as follows:




ARTICLE I
EMPLOYMENT


The Company hereby employs the Executive; and the Executive hereby accepts such
employment and agrees to serve as an employee and Director of the Company,
subject to and upon the terms and conditions set forth in this Agreement.




ARTICLE II
TITLE AND DUTIES


(A)           During the term of employment with the Company, and subject to the
direction of the Board of Directors, the Executive shall perform duties and
functions consistent with his employment hereunder as an officer and director of
the Company in the capacity of President, Secretary and Chief Financial Officer,
as further defined in the Company’s bylaws. The Executive shall also perform
duties and functions consistent with his employment hereunder as an officer and
director of each subsidiary of the Company.


(B)           The Executive agrees to devote his best efforts to the performance
of his duties for the Company; to render his services to any joint venture,
subsidiary or affiliated business of the Company; to participate in establishing
the direction of the Company's business; and to promote the Company's
relationships with its employees, customers and others in the business and
financial communities.


 
William S. Robinson Employment Agreement

 
Page 1

--------------------------------------------------------------------------------

 

ARTICLE III
COMPENSATION


(A)           The Company shall pay to the Executive $220,000 per year for all
services to be rendered pursuant to the terms of this Agreement.  Such salary is
payable in accordance with the Company’s normal payroll procedures.  The Board
of Directors may increase the Executive's salary from time to time in its
discretion.


(B)           The Company shall grant the Executive options to acquire 500,000
shares of the Company's common stock at an exercise price of $0.25 per share.
These options shall be granted pursuant to the Integral Technologies, Inc. 2009
Stock Plan. These options shall be fully vested on August 1, 2009 and may be
exercised in whole or in part at any time after January 1, 2010.  All options
shall expire the earlier of December 31, 2014, or one year following the
termination of employment with the Company.  The following terms and conditions
apply to the options: (i) both the number of options and the exercise price are
subject to appropriate adjustments in the event of any stock split, stock
dividend or other change in capital structure affecting the Company's common
stock, (ii) the options and the shares of common stock issuable upon exercise of
the options are subject to restrictions on transfer, as required by applicable
federal and state securities laws; (iii) options which have not vested on or
before the date of termination of the Executive’s employment shall terminate on
such date, and (iv) notwithstanding the expiration date, all vested options must
be exercised within the earlier of the expiration date of the options or one
year after termination of the Executive’s employment.  The Executive
acknowledges that as long as he remains an executive officer of the Company, he
shall be deemed an "affiliate" and/or a "control person" for purposes of
reporting and compliance under the rules and regulations of the Securities and
Exchange Commission.


(C)           The Executive shall be eligible to receive bonuses, based on the
extent the Executive achieves certain goals and objectives, to be determined by
mutual agreement between the Executive and the Board of Directors.


(D)           The Board of Directors may at its discretion from time to time
grant to the Executive additional options to purchase shares of common stock of
the Company.




ARTICLE IV
WORKING CONDITIONS AND BENEFITS


(A)           The Executive shall be entitled to paid vacations during each year
of his employment with the Company in accordance with Company practice in that
year.  The Executive shall also be entitled to leave for illness or temporary
disability, subject to the terms of Article VII(B), which may be paid or unpaid,
in accordance with the policies of the Company in effect at that time.


(B)           The Executive is authorized to incur reasonable and necessary
expenses for promoting the business of the Company, including authorized
expenses for entertainment, travel and similar items.  The Company shall
reimburse the Executive in accordance with the policies of the Company in effect
from time to time for all such expenses, upon presentation by the Executive of
an itemized account of such authorized expenditures.


 
William S. Robinson Employment Agreement

 
Page 2

--------------------------------------------------------------------------------

 

(C)           The Executive shall be employed by the Company at its executive
offices in Bellingham, Washington.  The Executive shall travel on the Company's
behalf to the extent reasonable and necessary and be reimbursed for such travel.


(D)            The Company shall provide to the Executive, to the full extent
provided for under the laws of the Company's state of incorporation and the
Company's bylaws, indemnification for any claim or lawsuit which may be
threatened, asserted or commenced against the Executive by reason of the fact
that he is or was a director, officer, employee or other agent of the Company,
or is or was serving at the request of the Company as a director, officer,
employee or other agent of another corporation, partnership, joint venture,
trust, or other enterprise or employee benefit plan, provided that
indemnification shall not be provided in violation of applicable law.  The
Company shall also provide the Executive with mandatory advancement of expenses
upon receipt by the Company of Executive's written undertaking to repay any such
amount advanced if he is ultimately found not to be entitled to indemnification
under applicable law.




ARTICLE V
OTHER BENEFITS


(A)           During the term hereof, the Executive shall be entitled to receive
such of the following other benefits of employment available to other members of
the Company's senior executive management: major medical health benefits, life
insurance benefits, pension, profit sharing and income protection or disability
plans, in each instance, consistent with the Executive's position.


(B)           The Executive shall be entitled to receive an automobile allowance
up to $1,500 per month.




ARTICLE VI
TERM


The term of this Agreement shall commence as of August 1, 2009 and continue
until July 31, 2014, unless this Agreement is terminated pursuant to the terms
hereof.




ARTICLE VII
TERMINATION


(A)           The Executive may voluntarily terminate this Agreement at any time
upon written notice to the Company.  The Executive shall provide at least one
month advance notice to the Company of his election to voluntarily terminate
this Agreement.


(B)           The Company may terminate this Agreement upon written notice to
the Executive if the Executive becomes disabled or suffers an illness and as a
result of such disability or illness is substantially unable to perform the
Executive's duties hereunder for a period of three (3) consecutive months or an
aggregate of ninety (90) working days over a consecutive twelve (12) month
period; such notice shall be forwarded to the Executive by the Company upon and
after a resolution of the Company's Board of Directors authorizing such
notification.  In the event of the Executive’s death, this Agreement shall
terminate upon the date of death.


 
William S. Robinson Employment Agreement

 
Page 3

--------------------------------------------------------------------------------

 

(C)           The Company may terminate this Agreement for cause upon written
notice from the Company to the Executive if the Executive has materially
violated the terms of this Agreement or committed acts of misconduct or
willfully fails to carry out the policies of the Company's Board of Directors or
commits acts which have a material adverse affect on the business of the
Company.  Such notice shall be forwarded to the Executive by the Company upon
and after a resolution of the Company's Board of Directors authorizing such
notification.


(D)           In the event that the Company terminates the employment of the
Executive without cause, then the Executive shall be entitled to severance pay
equal to twelve (12) month's base salary based on the base salary then in effect
at the termination date.  Such severance pay shall be made in one lump sum or in
monthly installments on the first day of each month at the option of the
Company.  In addition, the Executive shall be entitled to any prior unpaid
salary and unreimbursed expenses.  In addition, any and all options to purchase
Company's stock held by the Executive, but not yet vested, shall immediately
vest.  The payments contemplated in this paragraph shall completely relieve the
Company of any liability to the Executive for any compensation that would have
otherwise been payable to the Executive under the terms of this Agreement.




ARTICLE VIII
CONFIDENTIALITY AND NON-COMPETITION


(A)           All Company trade secrets, proprietary information, software,
software codes, advertising, sales, marketing and other materials or articles of
information, including without limitation customer and supplier lists, data
processing reports, customer sales analyses, invoices, price lists or
information, samples, or any other materials or data of any kind furnished to
the Executive by the Company or developed by the Executive on behalf of the
Company or at the Company's direction or for the Company's use or otherwise in
connection with the Executive's employment hereunder, are and shall remain the
sole and confidential property of the Company; if the Company requests the
return of such materials at any time during or after the termination of the
Executive's employment, the Executive shall immediately deliver the same to the
Company.


(B)           During the term of this Agreement and for a period in which any
severance payments are made, the Executive shall not, directly or indirectly,
either individually or as owner, partner, agent, employee, consultant or
otherwise, except for the account of and on behalf of the Company or its
affiliates, engage in any activity competitive with the business of the Company
or its affiliates, nor shall he, in competition with the Company or its
affiliates, solicit or otherwise attempt to establish for himself or any other
person, firm or entity, any business relationships with any person, firm or
corporation, which was, at any time during the term of this Agreement, a
customer or employee of the Company or one of its affiliates.


(C)           During the term of this Agreement and at all times thereafter, the
Executive shall not use for personal benefit, or disclose, communicate or
divulge to, or use for the direct or indirect benefit of any person, firm,
association or entity other than the Company, any material referred to in
paragraph (A) above or any information regarding the business methods, business
policies, procedures, techniques, research or development projects or results,
trade secrets, or other knowledge or processes used or developed by the Company
or any names and addresses of customers or clients or any other confidential
information relating to or dealing with the business operations or activities of
the Company, made known to the Executive or learned or acquired by the Executive
while in the employ of the Company.


 
William S. Robinson Employment Agreement

 
Page 4

--------------------------------------------------------------------------------

 



ARTICLE IX
SEVERABILITY


If any provision of this Agreement shall be held invalid or unenforceable, the
remainder of this Agreement shall remain in full force and effect.  If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.




ARTICLE X
ARBITRATION


Any controversy, claim or dispute arising out of the terms of this Agreement, or
the breach thereof, shall be settled by arbitration in the State of Washington
and the award rendered thereon shall be final, binding and conclusive as to all
parties and may be entered in any court of competent jurisdiction.




ARTICLE XI
NOTICE


Any notice, request, demand or other communication provided for by this
Agreement shall be sufficient if in writing and if delivered in person or sent
by registered or certified mail to the Executive at the last resident address he
has filed in writing with the Company or, in the case of the Company, at its
principal executive offices.




ARTICLE XII
BENEFIT


This Agreement shall inure to, and shall be binding upon, the parties hereto,
the successors and assigns of the Company and the heirs and personal
representatives of the Executive.




ARTICLE XIII
WAIVER


The waiver of either party of any breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.


 
William S. Robinson Employment Agreement

 
Page 5

--------------------------------------------------------------------------------

 

ARTICLE XIV
GOVERNING LAW


This Agreement has been negotiated and executed in the State of Washington and
the laws of the State of Washington (except its provisions governing the choice
of law) shall govern its construction and validity.




ARTICLE XV
ENTIRE AGREEMENT


This Agreement contains the entire Agreement between the parties hereto; no
change, addition or amendment shall be made hereto except by written agreement
signed by the parties hereto.  This Agreement supersedes all prior Agreements
and understandings between the Executive and the Company.




ARTICLE XVI
COUNTERPARTS AND FACSIMILE SIGNATURES


This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Execution and delivery of this
Agreement by exchange of facsimile copies bearing the facsimile signature of a
party shall constitute a valid and binding execution and delivery of this
Agreement by such party.  Such facsimile copies shall constitute enforceable
original documents.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.



 
EXECUTIVE:
                   
/s/ William S. Robinson
   
William S. Robinson
               
COMPANY:
       
INTEGRAL TECHNOLOGIES, INC.
                   
By:/s/ William A. Ince
   
 William A. Ince
 



 
William S. Robinson Employment Agreement
 
 
Page 6

--------------------------------------------------------------------------------
